



Exhibit 10.1
EXECUTION VERSION
JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of July 30, 2018 (this “Agreement” or “Joinder
Agreement”), by and among the New Lenders (as defined below), the US Borrower
(as defined below) and JPMorgan Chase Bank, N.A. (“JPMorgan”) as Administrative
Agent.
RECITALS:
WHEREAS, reference is hereby made to the Credit Agreement, dated as of May 27,
2016 (as amended by Amendment No. 1, dated as of September 18, 2017, Amendment
No. 2, dated as of December 13, 2017, Amendment No. 3, dated as of June 12, 2018
and as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Navistar Financial Corporation, a
Delaware corporation (the “US Borrower”), Navistar Financial, S.A. DE C.V.,
Sociedad Financiera de Objeto Multiple, Entidad Regulada, a Mexican corporation,
the several lenders from time to time party thereto (the “Lenders”), the
Administrative Agent and Bank of America, N.A., as Syndication Agent
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);
WHEREAS, pursuant to Section 4.16 of the Credit Agreement, the US Borrower may
establish New TLB Commitments by, among other things, entering into a Joinder
Agreement with New Lenders;
WHEREAS, the US Borrower has requested that the lenders set forth on Schedule A
annexed hereto (each a “New Lender”) provide New TLB Commitments in the form of
New TLB Loans (the “New TLB Commitments”) hereunder, and make New TLB Loans
pursuant hereto (the “New TLB Loans”), in a single draw in an aggregate
principal amount equal to $400,000,000 (the “Aggregate New TLB Commitments”),
the proceeds of which will be used (a) to make a loan pursuant to
Section 8.05(a)(xvi) of the Credit Agreement to International Truck and Engine
Corporation Cayman Islands Holding Company, a company organized in the Cayman
Islands, in an amount not to exceed $150,000,000, (b) to pay fees and expenses
incurred in connection with this Agreement and (c) for other general corporate
purposes; and
WHEREAS, JPMorgan, Citigroup Global Markets Inc. and Goldman Sachs Lending
Partners LLC have agreed to act as joint lead arrangers and joint bookrunners
(collectively, the “Joint Lead Arrangers”) for the New TLB Loans.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
Each New Lender party hereto hereby agrees to commit to provide its respective
New TLB Commitment, as set forth on Schedule A annexed hereto, on the terms and
subject to the conditions set forth in Section 10 below, to make New TLB Loans
on the Effective Date to the US Borrower in an aggregate principal amount not to
exceed its New TLB Commitments.
Each New Lender (i) confirms that it has received a copy of the Credit Agreement
and the other Loan Documents and the exhibits thereto, together with copies of
the financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, any other New Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a New Lender.
Subject to Section 16, each New Lender hereby agrees that its New TLB Commitment
and New TLB Loans will be made on the following terms and conditions:
1.
Terms Generally. Other than as set forth herein, for all purposes under the
Credit Agreement and the other Loan Documents, each reference to a “Facility”,
“Loan” or “Term Loan” or “Facilities”, “Loans” or “Term Loans” in the Credit
Agreement shall be deemed to include the New TLB Loans, each reference to
“Commitment” or “Commitments” in the Credit Agreement shall be deemed to include
New TLB Commitments and other related terms in each instance will have
correlative meanings mutatis mutandis, as applicable.






--------------------------------------------------------------------------------





2.
Credit Agreement Governs. Except as set forth in this Agreement, the New TLB
Loans shall otherwise be subject to the provisions of the Credit Agreement and
the other Loan Documents.



3.
Initial Drawing. The New TLB Loans shall be denominated in Dollars and shall be
made in a single drawing on the Effective Date.



4.
Applicable Rate. The New TLB Loans may from time to time be Eurodollar Loans or
ABR Loans, as determined by the US Borrower and notified to the Administrative
Agent in accordance with Section 5 herein and Section 4.02(b) of the Credit
Agreement. The Applicable Rate for the New TLB Loans shall mean (a) 3.75% with
respect to Eurdollar Loans and (b) 2.75% with respect to ABR Loans. For the
avoidance of doubt, if the Adjusted LIBO Rate or Alternate Base Rate, as
applicable, shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.



5.
Procedure for New TLB Borrowing.

(a)
Each New TLB Loan shall be made as part of a Borrowing consisting of New TLB
Loans of the same Class and Type made by the New Lenders of such
Class proportionately to their applicable New TLB Commitments. For any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess of such amount.

(b)
To request a Borrowing, the US Borrower shall deliver to the Administrative
Agent a fully completed and executed New TLB Loan Borrowing Request (as defined
below) (A) in the case of a Eurodollar Borrowing, not later than 12:00 p.m. (New
York City time) at least three Business Days in advance of the proposed
Effective Date (which shall be a Business Day) and (B) in the case of a ABR
Borrowing, not later than 12:00 p.m. (New York City time) at least one Business
Day in advance of the proposed Effective Date (which shall be a Business Day).
Promptly upon receipt by the Administrative Agent of a New TLB Loan Borrowing
Request (as defined below) in accordance with this paragraph, the Administrative
Agent shall notify each New Lender of the applicable Class of the details
thereof and of the amount of such New Lender’s New TLB Loan to be made as part
of the requested Borrowing. Following delivery of a New TLB Loan Borrowing
Request for a Eurodollar Borrowing, any failure to make such Borrowing shall be
subject to Section 5(c). “New TLB Loan Borrowing Request” means a request,
substantially in the form of Exhibit A hereto, by the US Borrower for a New TLB
Loan Borrowing in accordance with this Section 5(b).

(c)
In the event of the failure to borrow any New TLB Loan on the date specified TLB
Loan Borrowing Request delivered pursuant to this Agreement, the US Borrower in
respect of such New TLB Loan shall compensate each New Lender for the loss, cost
and expense attributable to such event as set forth in Section 4.11 of the
Credit Agreement.



6.
Principal Payments. The US Borrower shall repay New TLB Loan Borrowings on
February 28, May 31, August 31 and November 30 of each year, commencing with
November 30, 2018 and ending with the last such day to occur prior to July 30,
2025 (the “New TLB Loan Maturity Date”), in an aggregate principal amount for
each such date equal to 0.25% of the aggregate original principal amount of the
New TLB Loans outstanding on the Effective Date immediately after giving effect
to this Agreement. To the extent not previously paid, all New TLB Loans shall be
due and payable on the New TLB Loan Maturity Date.



7.
Optional and Mandatory Prepayments. Scheduled installments of principal of the
New TLB Loans set forth in Section 6 above shall be reduced in connection with
any optional or mandatory prepayments of the New TLB Loans in accordance with
Sections 4.05, 4.06 and 4.13 of the Credit Agreement, as applicable.



8.
Prepayment Fees. In the event that prior to the date that is six months after
the Effective Date a Repricing Transaction occurs with respect to the New TLB
Loans, the US Borrower shall pay a premium to each New Lender whose New TLB
Loans is repaid or amended, equal to 1.00% of the principal amount of such New
Lender’s affected New TLB Loan.

For purposes of the foregoing:
“Repricing Transaction” means, in connection with a transaction the primary
purpose of which is to prepay, refinance, substitute, replace or amend the New
TLB Loans to reduce the Yield thereof, either (a) the prepayment, refinancing,
substitution or replacement of all or a portion of the New TLB Loans with the
incurrence of any long-term debt financing by the US Borrower having a Yield at
the time of incurrence thereof that is less than the Yield of such New TLB Loans
at the time of such incurrence or (b) any amendment to this Agreement or the
Credit Agreement that reduces the Yield of the New TLB Loans. No “Repricing
Transaction” shall be deemed to occur in connection with any Change in Control,
Public Offering, Transformative Investment or Transformative Acquisition.







--------------------------------------------------------------------------------





“Yield” means, with respect to any Indebtedness, the yield thereon, as
determined by the US Borrower in good faith consistent with generally accepted
financial practices, after giving effect to, among other factors, margin,
interest rate floors, upfront or similar fees or original issue discount shared
with all providers of such financing, with upfront fees and original issue
discount being equated to interest margins based on an assumed four year life to
maturity, but excluding the effect of any ticking, unused line, amendment,
arrangement, structuring, syndication, commitment, underwriting or similar fees
(regardless of whether paid, in whole or in part, to any or all lenders or
holders or other fees not paid generally to all lenders or holders of
Indebtedness).


“Public Offering” means an underwritten public offering (other than a public
offering pursuant to a registration statement on Form S-8) of common equity
interests in the US Borrower.


“Transformative Acquisition” means any acquisition by the US Borrower that is
either (a) not permitted by the terms of the Credit Agreement immediately prior
to the consummation of such acquisition or (b) if permitted by the terms of the
Credit Agreement immediately prior to the consummation of such acquisition,
would not provide the US Borrower with adequate flexibility under the Credit
Agreement for the continuation and/or expansion of the combined operations of
the US Borrower and any such acquired entity following such consummation, as
determined by the US Borrower acting in good faith.


“Transformative Investment” means any Investment by the US Borrower that is
either (a) not permitted by the terms of this Agreement immediately prior to the
making of such Investment or (b) if permitted by the terms of the Credit
Agreement immediately prior to the making of such Investment, would not provide
the US Borrower with adequate flexibility under the Credit Agreement to make any
additional Investments, as determined by the US Borrower acting in good faith.


9.
Upfront Fees. The US Borrower agrees to pay to the Administrative Agent for the
ratable benefit of each New Lender as of the Effective Date, an upfront fee in
an amount equal to 0.50% of the aggregate principal amount of all New TLB Loans
funded by the New Lenders on the Effective Date (the “Upfront Fees”). All
Upfront Fees shall be payable in full on the Effective Date in immediately
available funds.



10.
Affirmative Covenants; Confidentiality.

(a)
Information Deliveries. The US Borrower, the Administrative Agent and each New
Lender acknowledge that certain of the New Lenders may be Public Lenders (as
defined below) and, if documents or notices required to be delivered pursuant to
Section 7.01, Section 7.02 or otherwise are being distributed through the
Platform to the New Lenders, any document or notice that the US Borrower has
indicated contains Non-Public Information (as defined below) will not be posted
on the portion of the Platform that is designated for Public Lenders. The US
Borrower agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of the US Borrower that is suitable to make
available to Public Lenders. If the US Borrower has not indicated whether a
document or notice delivered pursuant to Section 7.01 or Section 7.02 or
otherwise contains Non-Public Information, the Administrative Agent reserves the
right to post such document or notice solely on the portion of the Platform that
is designed for Lenders that wish to receive Non-Public Information. The US
Borrower hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Section 7.01(a)(i) and (iii) of the Credit
Agreement, along with the Loan Documents, available to Public Lenders and (ii)
agrees that at the time such financial statements are provided hereunder, they
shall already have been made available to holders of its securities. The US
Borrower will not request that any other material be posted to Public Lenders
without expressly representing and warranting to the Administrative Agent in
writing that such materials do not constitute material non-public information
within the meaning of the federal securities laws or that the US Borrower has no
outstanding publicly traded securities, including 144A securities. In no event
shall the Administrative Agent post to Public Lenders any compliance certificate
delivered pursuant to Section 7.01(b), any collateral coverage ratio certificate
delivered pursuant to Section 7.01(c), any report of statistical information
delivered pursuant to Section 7.01(e), any amendment or modification to the
Master Intercompany Agreement or the Used Truck Loan Agreement delivered
pursuant to Section 7.01(f) or any budgets or forecasts.

For purposes of the foregoing:
“Non-Public Information” means material non-public information (within the
meaning of the United States Federal or state securities laws or the securities
laws of any other jurisdiction where the Parent or any Subsidiary thereof has
issued, registered or listed for trading any securities) with respect to with
respect to the Parent and its Subsidiaries or their securities.


“Platform” means IntraLinks/IntraAgency, SyndTrak or another similar website or
other information platform.





--------------------------------------------------------------------------------







“Public Lenders” means Lenders that do not wish to receive Non-Public
Information.
(b)
Inspection Rights. Notwithstanding anything to the contrary set forth in the
Credit Agreement, so long as no Event of Default has occurred and is continuing,
the rights of the New Lenders under the second sentence of Section 7.06 of the
Credit Agreement shall be limited to the right of the New Lenders and any
representatives designated by any New Lender to accompany the Administrative
Agent on no more than one such visit and inspection during any year.

(c)
Quarterly Conference Calls. Section 7.10 of the Credit Agreement is hereby
incorporated by reference herein; provided that such requirement shall be deemed
satisfied for any quarter for which the Parent has a quarterly earnings results
conference call in which New Lenders may participate and ask questions.

(d)
Beneficial Ownership Regulation. The US Borrower will furnish to the
Administrative Agent, on behalf of each New Lender, promptly following any
request therefor, information and documentation reasonably requested by the
Administrative Agent or any New Lender (through the Administrative Agent) for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, 31
C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”).

(e)
Confidentiality. Section 12.14 of the Credit Agreement is hereby incorporated by
reference herein. Notwithstanding anything to the contrary set forth in Section
12.14 of the Credit Agreement,

(i)
each New Lender acknowledges that Information (as defined in Section 12.14 of
the Credit Agreement) furnished to it pursuant to this Agreement or the Credit
Agreement, as applicable, may include material non-public information concerning
the US Borrower or its Subsidiaries or their respective securities and confirms
that it has developed compliance procedures regarding the use of material
non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
federal and state securities laws; and

(ii)
all information, including requests for waivers and amendments, furnished by the
US Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement, the Credit Agreement or the other Loan Documents
will be syndicate-level information, which may contain material non-public
information about the US Borrower and its Subsidiaries and their related parties
or their respective securities. Accordingly, each New Lender represents to the
US Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including federal and state securities laws.



11.
Standstill Provision; Certain Amendments. A default as a result of a failure to
comply with Sections 7.08(d) (other than with respect to Section 1 of the
Parents’ Side Agreement), 8.01 or 8.10 of the Credit Agreement or a default
under clause (o) of Article IX of the Credit Agreement shall not constitute an
Event of Default with respect to the New Lenders unless and until the Required
Revolving Lenders (as defined below) shall have terminated their Revolving
Commitments in accordance with Article IX of the Credit Agreement or declared
all amounts under the Revolving Loans to be due and payable (such period
commencing with a default under Sections 7.08(d) (other than with respect to
Section 1 of the Parents’ Side Agreement), 8.01 or 8.10 or clause (o) of Article
IX of the Credit Agreement and ending on the date on which the Required
Revolving Lenders terminate the Revolving Commitments or accelerate the
Revolving Loans in accordance with Article IX of the Credit Agreement, the
“Standstill Period”). At any time thereafter during the continuance of such
event, the Administrative Agent may (x) prior to the expiration of the
Standstill Period, at the request of the Required Revolving Lenders (in such
case only with respect to Revolving Commitments, Revolving Loans and any Letters
of Credit) only or (y) after the expiration of the Standstill Period, at the
request of the Required Lenders (as defined below), shall, by notice to the US
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the applicable Commitments, and thereupon such Commitments
shall terminate immediately, and (ii) declare the applicable Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower. For the avoidance of doubt and
notwithstanding anything to the contrary set forth in the Credit Agreement, only
the Required Revolving Lenders shall have the ability to waive, amend,
supplement or modify the covenants set forth in Sections 7.08(d) (other than
with respect to Section 1 of the Parents’ Side Agreement), 8.01 or 8.10, Article
IX (solely with respect to clause (o) thereof or as it relates to Sections
7.08(d) (other than with respect to Section 1 of the Parents’ Side Agreement),
8.01 or 8.10) or any component definition of any such covenant set forth in such
sections (solely as it relates to such sections).

For purposes of the foregoing:





--------------------------------------------------------------------------------





“Required Revolving Lenders” means the holders of more than 50% of the aggregate
US Revolving Commitments there in effect; provided that, for purposes of
declaring the Revolving Loans to be due and payable pursuant to Article IX, and
for purposes after the Loans become due and payable pursuant to Article IX or
the Revolving Commitments expire or terminate, “Required Revolving Lenders”
means Revolving Lenders having Revolving Credit Exposure representing more than
50% of the aggregate amount of the aggregate Revolving Credit Exposures of all
Revolving Lenders.
12.
Notice of New Term Loan Commitments. This Agreement represents a request by the
US Borrower to the Administrative Agent to establish the New TLB Commitments in
the amount of the Aggregate New TLB Commitments on the Effective Date pursuant
to Section 4.16(a) of the Credit Agreement.



13.
New Term Loan Lenders. Other than as set forth herein, to the extent not already
a Lender, each New Lender acknowledges and agrees that upon its execution of
this Agreement and the making of the New TLB Loans, such New Lender shall become
a “Lender” and a “Term Lender” under, and for all purposes of, the Credit
Agreement and the other Loans Documents, and shall be subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender and a Term Lender thereunder.



14.
Use of Proceeds. The proceeds from the New TLB Loans shall be used (a) to make a
loan pursuant to Section 8.05(a)(xvi) of the Credit Agreement to International
Truck and Engine Corporation Cayman Islands Holding Company, a company organized
in the Cayman Islands, in an amount not to exceed $150,000,000, (b) to pay fees
and expenses incurred in connection with this Agreement and (c) for other
general corporate purposes.



15.
Representations and Warranties. The US Borrower represents and warrants to each
of the New Lenders and the Administrative Agent that as of the Effective Date:

(a)
This Agreement to be consummated by the US Borrower is within the US Borrower’s
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action. This Agreement has been duly executed and
delivered by the US Borrower and constitutes a legal, valid and binding
obligation of the US Borrower, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and

(b)
The representations and warranties of the Borrowers, the Parent and
International set forth in the Loan Documents (except for, other than in the
case of the New TLB Loans made on the Effective Date, the representations and
warranties set forth in Section 5.04(e) and Section 5.14(a) of the Credit
Agreement) and any other Loan Document shall be true and correct in all material
respects (without duplication of any materiality standard set forth in such
representation or warranty) on and as of the Effective Date (except to the
extent that any such representation and warranty specifically refers to an
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects (without duplication of any
materiality standard set forth in such representation or warranty) on and as of
such earlier date).



16.
Conditions to Effectiveness of this Agreement. This Agreement, and the
obligation of each New Lender to make its respective New TLB Commitment and to
fund its New TLB Loans hereunder, will become effective on the date (the
“Effective Date”) on which each of the following conditions is satisfied:

(a)
The Administrative Agent (or its counsel) shall have received a counterpart or
written evidence satisfactory to the Administrative Agent (which may include
electronic delivery of a signed signature page) that such party has signed a
counterpart of this Agreement from the US Borrower, the Administrative Agent and
each New Lender.

(b)
On the Effective Date and immediately after giving effect thereto, no Default or
Event of Default shall exist or result therefrom.

(c)
The representations and warranties set forth in Section 15 hereof shall be true
and correct in all material respects (without duplication of any materiality
standard set forth in such representation or warranty).

(d)
The US Borrower fully ratifies and affirms that the Liens as granted under the
Collateral Documents securing payment of the US Obligations are in all respects
continuing and in full force and effect and secure the payment of the US
Obligations, and the US Borrower ratifies and affirms all Security Documents to
which it is a party and agrees that all collateral granted thereunder secures
all US Obligations.

(e)
All security interests and liens granted pursuant to the Loan Documents secure
and shall continue to secure the payment and performance of all of the
Obligations pursuant to the Loan Documents, whether now existing or hereafter
arising.

(f)
The Administrative Agent, the New Lenders and the Joint Lead Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, and to the extent invoiced, reimbursement or payment
of all reasonable out of pocket expenses required to be reimbursed or paid by
the US Borrower hereunder.






--------------------------------------------------------------------------------





(g)
The Administrative Agent shall have received a certificate of the US Borrower,
dated the Effective Date, as to (i) the adoption of resolutions of the Board of
Directors (or other similar governing body) of the US Borrower authorizing
(A) the execution, delivery and performance of this Agreement and (B) the
borrowings contemplated hereunder, (ii) the incumbency and true signature of the
officers of the US Borrower executing this Agreement issued hereunder and
(iii) the certificate of incorporation and by-laws, which certificate shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel and executed by the secretary or any assistant secretary or a legal
representative of the US Borrower.

(h)
The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Paul Hastings LLP, New York counsel for the US Borrower, and
(ii) internal counsel of the US Borrower, in each case, covering such matters
relating to the US Borrower or this Agreement as the Administrative Agent shall
reasonably request.

(i)
The Administrative Agent shall have received a customary certificate from the
chief financial officer or treasurer of the US Borrower certifying that the US
Borrower and its Subsidiaries, on a consolidated basis after giving effect to
the Transactions contemplated to occur on the Effective Date, are solvent
(within the meaning of Section 5.18 of the Credit Agreement).

(j)
To the extent the US Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the US Borrower shall deliver to each New
Lender that so requests (which request is made through the Administrative
Agent), a certification regarding beneficial ownership required by the
Beneficial Ownership Regulation in relation to the US Borrower; provided that
the Administrative Agent has provided the US Borrower a list of each such New
Lender and its electronic delivery requirements at least three Business Days
prior to the Effective Date.



17.
Recordation of the New TLB Loans. Upon execution and delivery hereof and the
funding of the New TLB Loans, the Administrative Agent will record the New TLB
Loans made by each New Lender in the Register



18.
Amendment, Modification and Waiver. Section 12.02 of the Credit Agreement is
hereby incorporated by reference herein; provided that, for purposes of this
Agreement, “Required Lenders” means Required Term Lenders. “Required Term
Lenders” means at any time, the holders of more than 50% of the aggregate unpaid
principal amount of the New TLB Loans then outstanding.



19.
Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.



20.
GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



21.
Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



22.
Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by electronic delivery shall be effective as delivery of a manually
executed counterpart of this Agreement.



23.
WAIVER OF JURY TRIAL. THE US BORROWER, THE ADMINISTRATIVE AGENT AND EACH OF THE
NEW LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM
THEREIN.



24.
Loan Document. On and after the Effective Date, this Agreement shall constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents (it being understood that for the avoidance of doubt this Agreement
may be amended or waived solely by the parties hereto as set forth in Section 18
above).



25.
Effect of Agreement. Except as expressly set forth herein, (i) this Agreement
shall not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent or any other agent, in each case under the Credit Agreement or any other
Loan Document, and (ii) shall not alter, modify, amend






--------------------------------------------------------------------------------





or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each party reaffirms its obligations under
the Loan Documents to which it is party and the validity of the guarantees and
Liens granted by it pursuant to the Security Documents. From and after the
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as modified
by this Agreement. Each of the parties hereby consents to this Agreement and
confirms that all obligations of such party under the Loan Documents to which
such party is a party shall continue to apply to the Credit Agreement as
modified hereby.


[Signature pages follow]






 























































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first set
forth above.
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent and a New Lender


 
 
By:
/s/ Gene Riego de Dios
Name:
Gene Riego de Dios
Title:
Executive Director



























































































[Signature Page to Joinder Agreement]





--------------------------------------------------------------------------------





 
 
 
NAVISTAR FINANCIAL CORPORATION,
 
as Borrower
 
 
By:
/s/ Petrina Rauzi
Name:
Petrina Rauzi
Title:
Vice President & Treasurer

 
 






























































































[Signature Page to Joinder Agreement]





--------------------------------------------------------------------------------





SCHEDULE A
TO JOINDER AGREEMENT
Name of New Term Loan Lender
Commitment Amount
JPMorgan Chase Bank, N.A.
$400,000,000
 
Total: $400,000,000



 

































































































--------------------------------------------------------------------------------





Exhibit A
NEW TLB LOAN BORROWING REQUEST





--------------------------------------------------------------------------------





NEW TLB LOAN BORROWING REQUEST
Pursuant to Section 5(b) of the Joinder Agreement, to be dated on or about
July 30, 2018, among NAVISTAR FINANCIAL CORPORATION, a Delaware corporation (the
“US Borrower”), the NEW LENDERS party thereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”), establishing new term loans
under that certain Third Amended and Restated Credit Agreement, dated as of May
27, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the US Borrower, NAVISTAR FINANCIAL, S.A. DE C.V.,
SOCIEDAD FINANCIERA DE OBJETO MULTIPLE, ENTIDAD REGULADA, a Mexican corporation,
the LENDERS party thereto, the Administrative Agent, and BANK OF AMERICA, N.A.,
as Syndication Agent, the undersigned hereby delivers this New TLB Loan
Borrowing Request. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
The undersigned hereby requests that a US Eurodollar Borrowing be made in the
aggregate principal amount of $400,000,000.00 on July 30, 2018 with an Interest
Period of one month.
The undersigned hereby certifies as follows:
(a)The representations and warranties made by the Borrowers in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof with the same effect as if made on the date hereof (except to the extent
they relate to a particular date, in which case they shall remain true and
correct in all material respects on and as of such date);
(b)No Default has occurred and is continuing on the date hereof or after giving
effect to the Borrowing requested to be made hereby; and
(c)The Cash Balance of the US Borrower and its Subsidiaries (after giving effect
to the Borrowing to be made hereby, the application of proceeds of such
Borrowing and the use of cash on hand) does not exceed $75,000,000.
The undersigned agrees that if prior to the time of the Borrowing requested
hereby any matter certified to herein by it will not be true and correct in all
material respects at such time as if then made, it will promptly (and, in any
event, prior to such Borrowing) so notify the Administrative Agent. Except to
the extent, if any, that prior to the time of the Borrowing requested hereby the
Administrative Agent shall receive written notice to the contrary from the
undersigned, each matter certified to herein shall be deemed once again to be
certified as true and correct in all material respects at the date of such
Borrowing as if then made.
The US Borrower hereby directs the Administrative Agent to disburse the proceeds
of the New TLB Loan made to the US Borrower on the Effective Date (as defined in
the certain Joinder Agreement to the Credit Agreement) as set forth in the funds
flow memorandum to be dated on or about July 30, 2018.






















[New TLB Loan Borrowing Request]







--------------------------------------------------------------------------------





Please wire transfer the proceeds of the Borrowing to the account of the
undersigned at ___________________ Routing No.: ______________ (Account No.
___________).
* * * * *








































































































[New TLB Loan Borrowing Request]







--------------------------------------------------------------------------------





The undersigned further agrees to compensate each Lender for any loss, cost and
expense attributable to such Lender pursuant to Section 4.11 of the Credit
Agreement.
 
 
 
NAVISTAR FINANCIAL CORPORATION
 
 
 
 
By:
 
Name:
Petrina Rauzi
Title:
Vice President & Treasurer























































































[New TLB Loan Borrowing Request]



